DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112 second paragraph rejection of Claim 52, of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 112 second paragraph rejection of Claim 60, of record on page 2 of the previous Action, is withdrawn.

3.	The  35 U.S.C. 112 second paragraph rejection of Claim 69, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112 second paragraph rejection of Claim 73, of record on page 2 of the previous Action, is withdrawn.

5. 	The 35 U.S.C. 103(a) rejection of Claims 51 — 58, 60 — 69 and 72 — 78 as being
unpatentable over Hirsch (DE 202004010134 UI; English translation is of WO 2005/105251 Al), of record on page 2 of the previous Action, is withdrawn.

Information Disclosure Statement
6. 	The information disclosure statement filed September 29, 2021 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the dates of U.S. Patent Numbers
3,660,189, 4,076,872, 4,412,879, 4,415,398, 4,756,669, 5,216,868, 6,569,283, 3,596,428,
6,213,167, 4,169,002, 6,170,227 and 4,423,166, U.S. Patent Application Publication Numbers
2001/0000719 and 2001/0013212, EP 1044793 and DE 202004005611 are incorrect and the
dates of U.S. Patent Numbers 6,874,296 and 4,644,733 contain typographical errors. It has been
placed in the application file, but the information referred to therein has not been considered as
to the merits. Applicant is advised that the date of any re-submission of any item of information
contained in this information disclosure statement or the submission of any missing element(s)
will be the date of submission for purposes of determining compliance with the requirements
based on the time of filing the statement, including all certification requirements for statements
under 37 CFR 1.97(e). See MPEP § 609.05(a).

REPEATED  REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 64 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a longitudinal seal’ is indefinite as it is unclear if it is the same
longitudinal seal as in Claim 51.

9. 	Claim 78 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Only the ‘first state’ or “second state’ can be claimed, because the longitudinal seal cannot simultaneously be applied and not applied.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 51 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as it is unclear what exactly is required for the configuration. The phrase ‘configured for’ is indefinite as it is unclear. Claim 51 recites the phrase ‘the inflation region’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

12.	Claim 58 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as it is unclear what exactly is required for the configuration. 

13.	Claim 60 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 60 recites the phrase ‘the plurality of longitudinal seal segments’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 61 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as it is unclear what exactly is required for the configuration. 

15.	Claim 67 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as it is unclear what exactly is required for the configuration. 

16.	Claim 69 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 69 recites the phrase ‘the inflation channel’ in line 9. There is insufficient antecedent basis for this limitation in the claim.

17.	Claim 75 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘bounded longitudinally’ is indefinite as longitudinal seals are not disclosed in Claim 74. Claim 75 recites the phrase ‘the seals’ in line 1. There is insufficient antecedent basis for this limitation in the claim. The phrase ‘an edge of the entrance ports are’ is indefinite and appears to be grammatically incorrect. For purposes of examination, the phrase will be interpreted to mean ‘an edge of the entrance ports are.’

18. 	Claim 78 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. The phrase ‘configured to’ is indefinite as it is unclear what exactly is required for the configuration. Only the ‘first state’ or “second state’ can be claimed, because the longitudinal seal cannot simultaneously be applied and not applied. The phrase ‘wherein the first and second web layers are in the first state’ is indefinite as its meaning is unclear, as the first and second web layers are also in the second state. For purposes of examination, the phrase will be interpreted to mean that the first and second web layers are currently in the first state. Claim 78 recites the phrase ‘the longitudinal inflation channel’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC § 102
19.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
20.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

21.	Claim(s) 51 – 58, 60 – 69 and 72 – 78 is/are rejected under 35 U.S.C. 102 (b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Hirsch (DE 202004010134 U1; English translation is of WO 2005/105251 Al).
With regard to Claim 51, Hirsch discloses partial cylindrical shaped films ‘22’ distributed
around a film ‘21’ that is a larger air chamber (page 14, lines 1 — 5; Figure 9); the films ‘22’ are
therefore webs; the larger air chamber is an inflation region, because each of the shaped films
‘22’ is a smaller air chamber that is capable of being filled with air that is distributed through
holes ‘6’ incorporated into the larger air chamber (page 11, lines 5 — 11; Figure 1); the films
‘22’ are sealed to the film ’21’ to form the chambers (page 11, line 8); each web is therefore a
first web layer connected to a second web layer defining a plurality of air chambers and an
inflation region therebetween, the inflation region and the air chambers being in fluid
communication; one of the films ‘22’ comprises an inflation nozzle that is a valve ‘13’ (page 11, line 9); Figure 1 of corrected translation, which is attached); the films ‘22’ are transverse relative to the film ‘21’ (stacked, e.g. transversely; page 13, lines 6 — 10); a plurality of transverse seals are therefore disclosed connecting the first and second web layers defining the plurality of transverse air chambers, with each of the plurality of transverse air chambers having a first transverse seal that is one of the plurality of transverse seals, and the holes are therefore a plurality of entrance ports disposed along a longitudinal line between each of the transverse air chambers and the inflation region such that each transverse air chamber is configured for fluid communication with adjacent transverse air chambers via the inflation region, wherein each air chamber includes a first entrance port that is longitudinally narrower than a longitudinal width of the respective air chambers, as shown in Figure 1; the plurality of entrance ports also comprises two straight lines of entrance ports, as shown in Figure 1, and the plurality of entrance ports is therefore longitudinally aligned; there is also no disclosure of the entrance ports interfering with the formation of a longitudinal seal; the entrance ports therefore enable a longitudinal seal to be applied, before inflation, sealing the first and second web layers together across the plurality of entrance ports along the longitudinal line, thus closing the transverse air chambers off from the inflation region. However, the claimed aspect of the longitudinal seal being ‘enabled’ is not a positive recitation of a longitudinal seal. Because the film ’22’ comprises the inflation nozzle, the inflation region is configured to receive the inflation nozzle. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for an inflation region configured to receive the inflation nozzle, as film ’22’ comprises the inflation nozzle.
With regard to Claim 52, the plurality of transverse seals therefore cumulatively extends
transversely to define the longitudinal sides of the transverse air chambers and one each pair of
transverse seals therefore defines a first longitudinal boundary of one of the entrance ports and
an opposite longitudinal boundary is defined by a mouth seal.
With regard to Claim 53, the first longitudinal boundary is therefore defined by an end of
the pair of transverse seals, which is a side portion.
With regard to Claim 54, each of the mouth seals therefore define a longitudinal
boundary of each of the entrance ports within each of the air chambers.
With regard to Claim 55, the inflation region therefore has an opening configured to receive an inflation nozzle.
With regard to Claim 56, longitudinal seals are therefore disclosed that are
partially positioned within the transverse air chambers, and are therefore internal, and are
positioned to define an air passage between an end of the internal seal and an
adjacent transverse seal, because the internal seal is defined as being adjacent to at
least one hole.
With regard to Claim 57, mouth seals having a transverse width greater than the
transverse width of the internal longitudinal seals are not disclosed. However, Figure 1, which is
a schematic diagram, discloses mouth seals that are formed at the edges of the separate film
comprising the entrance ports and the second web layer and internal longitudinal seals formed by
the edge of the first web layer and the face of the second web layer. It would have been obvious for one of ordinary skill in the art to provide for mouth seals that are formed at the edges of the
separate film comprising the entrance ports and the second web layer and internal longitudinal
seals formed by the edge of the first web layer and the face of the second web layer, as mouth
seals that are formed at the edges of the separate film comprising the entrance ports and the
second web layer and internal longitudinal seals formed by the edge of the first web layer and the
face of the second web layer are shown schematically. Mouth seals having a transverse width
greater than the transverse width of the internal longitudinal seals would therefore be obtained,
as the transverse width of the mouth seals would be the width of a line and the transverse width
of the internal longitudinal seals would be the width of the thickness of the first web layer.
With regard to Claim 58, the plurality of transverse seals and internal seals therefore
maintain the inflated state of the film, the plurality of transverse seals are aligned to facilitate
folding of the film in a transverse direction along each of the plurality of transverse seals and the
plurality of internal seals are configured to facilitate folding of the film in a
longitudinal direction along each of the plurality of transverse seals.
With regard to Claim 60, the films ‘22’ are alternatively rectangular (square; page
13 lines 1 – 2).
With regard to Claim 61, the films ‘22’ are also weakened areas (subjected to tensile
stress; page 6, line 8). Two consecutive weakened areas therefore define individual cushions
therebetween and are configured to facilitate separating the individual cushions, and each
individual cushion includes a plurality of transverse air chambers.
With regard to Claim 62, the weakened areas are therefore disposed directly adjacent to
and between two consecutive transverse seals.
With regard to Claim 63, the mouth seal therefore defines a boundary between the
inflation region and the transverse air chambers. However, the claimed aspect of ‘after the
longitudinal seal is applied’ is not a positive recitation of a longitudinal seal. The claimed aspect
of being ‘configured to be sealed’ is also not a positive recitation of a longitudinal seal. The air
chambers therefore also have a first side boundary between the inflation region and the air
chambers and a second side boundary on the opposite side of the inflation region.
With regard to Claim 64, the mouth seal is therefore positioned along the longitudinal
line.
With regard to Claim 65, adjacent pairs of the air chamber are therefore divided by
transverse seals that are similar in structure, and that are therefore common seals.
With regard to Claims 66 — 67, the claimed aspect of heat sealing is a product — by —
process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 68, the transverse seals comprise a pattern with abrupt bends
(square; page 13 lines 1 — 2).
With regard to Claim 69, Hirsch does not explicitly disclose transverse lines of
weakness extending transversely across the first and second web layers and positioned
between adjoining air chambers and configured to enable separation of the adjoining air
chambers. However, because rows of holes ‘6,’ which are also inlets, are disclosed for
distributing air, it would have been obvious for one of ordinary skill in the art to provide for
additional rows of holes that are microperforations, therefore constituting lines of weakness,
which are transverse lines of weakness extending transversely across the first and second web
layers and positioned between adjoining air chambers and configured to enable separation of the adjoining air chambers because tearing of the lines of weakness allows access to the films 22’
through the films ’21.’
With regard to Claim 72, the first web layer and second web layer are therefore
configured to lay flat against each other prior to inflation, because in the absence of any air in
any of the chambers, or the inflation region, the air chambers and the inflation region together
constitute simply a flat film, analogous to a toy balloon having no air, and the flat film would be
capable of being maneuvered by hand to lay the first web layer and second web layer against
each other.
With regard to Claim 73, the longitudinal seal is therefore configured to seal the first web
layer to the second web layer, because both the first web layer and second web layer would be
sealed to the inflation region.
With regard to Claim 74, a pattern of seals is therefore disclosed that seal the first web
layer to the second web layer, the pattern including the transverse seals, and the entrance ports are defined by interrupted areas, because they are holes, and are therefore areas in which there is no film or seal, and are along the pattern of seals because they are adjacent to the pattern of seals.
With regard to Claim 75, an edge of the entrance ports bounded longitudinally by the seals of the pattern is not disclosed. However, it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size of the entrance ports. A change in size is generally recognized as being within the level of ordinary skill in the art. 
With regard to Claims 76 — 78, Hirsch discloses mouth seals disposed along the
longitudinal line between pairs of the transverse seals, because as shown in Figure 1 a separate
film comprising the entrance ports is sealed to the second web layer. Hirsch does not disclose
sealing the first web layer and second web layer together, the entrance ports further defined
between the mouth seals and transverse seals. However, in Figure 1, which is a schematic
diagram, the first and second web layers are sealed to each other at the mouth seal, therefore
overlapping the mouth seal. It would have been obvious for one of ordinary skill in the art to
provide for the first and second web layers being sealed to each other at the mouth seal, as the first and second web layers sealed to each other at the mouth seal are shown schematically in
Figure 1. The entrance ports would therefore be further defined between the mouth seals and
transverse seals.

ANSWERS TO APPLICANT’S ARGUMENTS
22.	The 35 U.S.C. 112 second paragraph rejection of Claim 52, 35 U.S.C. 112 second paragraph rejection of Claim 60, 35 U.S.C. 112 second paragraph rejection of Claim 69, 35 U.S.C. 112 second paragraph rejection of Claim 73 and 35 U.S.C. 103(a) rejection of Claims 51 — 58, 60 — 69 and 72 — 78 as being unpatentable over Hirsch (DE 202004010134 U1; English translation is of WO 2005/105251 A1), of record in the previous Action have been considered and have been found to be persuasive.  The rejections are therefore withdrawn.
However, Applicant argues, on page  9 of the remarks  dated May 6, 2022, that Claim 64 is amended. This is not persuasive because Claim 64 is not amended.
Applicant also argues, on page 10, that in Hirsch a larger air chamber ‘3’ configured to a receive a nozzle is not disclosed. This is not persuasive because a larger air chamber ‘3’ configured to a receive a nozzle is disclosed, although a larger air chamber ‘3’ comprising  a nozzle is not disclosed.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782